Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claims 1, 10, 11 recite
  identifying at least one social pattern based on social linking scores of a plurality of entities indicated in a social linking graph, wherein each social pattern is identified at least by comparing one of the social linking scores to at least one predetermined social pattern threshold, wherein each social linking score is generated based on contexts of at least one multimedia content element (MMCE) in which at least two of the plurality of entities are depicted, wherein each context is determined based on a plurality of concepts of one of the at least one MMCE, wherein each concept matches at least one signature generated for the at least one MMCE above a predetermined threshold; and generating, based on the identified at least one social pattern, analytics for the plurality of entities depicted in the social linking graph
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of identifying social patterns, generating scores, and generating analytics for entities in a social graph which can be performed in the human mind with assistance of pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 2, 12 recite
wherein the plurality of entities is identified in the at least one MMCE based on the signatures generated for the at least one MMCE
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of identifying entities. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 3 and 13 recite
wherein the at least one social pattern includes at least one of: connections among the plurality of entities, locations depicted in the at least one MMCE, dates associated with the at least one MMCE, a number of MMCEs of the at least one MMCE in which each set of two of the plurality of entities appear, and a number of MMCEs of the at least one MMCE in which each set of two entities of the plurality of entities appear with a third entity
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of determining connections between entities. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 4 and 14 recite
wherein the analytics include at least one social relationship between two of the plurality of entities
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of determining analytics of a social relationship. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 5, 15 recite
determining at least one additional characteristic of each social relationship, wherein the analytics further include the determined at least one additional characteristic of each social relationship, wherein each additional characteristic is determined based on at least one of: demographic parameters of the at leastPage 3 two entities, at least one identified object in the at least one MMCE, and comparison between signatures representing the at least two entities
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 6 and 16 recite
determining the plurality of concepts for each MMCE, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein each context of each MMCE is determined by correlating among the determined plurality of concepts of the MMCE
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of determining signatures for content. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 7 and 17 recite
wherein each social linking score is generated based further on at least one of: a number of MMCEs in which the at least two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in the at least one MMCE, a physical interaction between the at least two entities depicted in at least one of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of identifying social patterns, generating scores, and generating analytics for entities in a social graph. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1: The system claim is directed to the statutory category of a manufacture
Claim 19 recites 
wherein each signature is generated by a signature generator system including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of generating signatures. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 20 recites 
assigning a first social linking score to two of the plurality of entities when only the two of the plurality of entities appear together in the at least one MMCE; and assigning a second social linking score to the two of the plurality of entities when the two of the plurality of entities and additional entities appear together in the at least one MMCE; wherein the first social linking score is higher than the second social linking score.
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of assigning a linking score to two entities. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 21 recites
assigning social linking score to two of the plurality of entities, the social linking score is based on (a) a number of the at least one MMCE, and (b) a physical interaction between the two of the plurality of entities that is captured in the at least one MMCE
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of assigning a social linking score to entities. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 22 recites
wherein the at least one social pattern includes locations depicted in the at least one MMCE
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 23 recites
assigning social linking score to two of the plurality of entities, the social linking score is based on whether the at least one MMCE captures a kissing of the two of the plurality of entities
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of assigning a social linking score to entities. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements and are directed to an abstract idea. 
2B: The claims do not recite any additional elements that integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10-15, 17, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaccari (US 2015/0304437) in view of Koren (US 2016/0224871).
Vaccari discloses:
1, 10, 11. (Original) A method for generating analytics for entities depicted in multimedia content, comprising: 
identifying at least one social pattern (reads on social network or connectivity of entities, e.g., people; “a computing system may access a social graph of an online social network comprising a plurality of nodes and a plurality of edges connecting the nodes, where each of the edges between two of the nodes represent a single degree of separation between them, and the nodes comprise a first node corresponding to a first user of the online social network, and a plurality of second nodes corresponding to a plurality of second users associated with the online social network”, abstract) based on social linking scores (reads on e.g., affinity scores) of a plurality of entities indicated in a social linking graph (“social-networking system may determine a threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second user with respect to the first user”, 0006), wherein each social pattern is identified at least by comparing one of the social linking scores to at least one predetermined social pattern threshold (threshold reads on level of distance or closeness, “social-networking system may determine a threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second threshold distance and minimum time requirement, wherein other users or locations within the threshold distance of the particular user”, 0008; 0059), wherein each social linking score is generated based on contexts of at least one multimedia content element (MMCE) (e.g., signature of image of users or profile pictures, “Social-networking system 160 may compare image information, such as the portrayal of a person in an image, and compare that image information with a set of face signatures to try and predict whether the person portrayed in the image matches the face signature of any user of social-networking system”, “the additional information may include, for example, social-graph affinity information, tag-history information, or user inputs (e.g., character strings inputted by a user in a typeahead field)”, 0146) in which at least two of the plurality of entities are depicted (“the image depicts at least one person. At step 1620, social-networking system 160 may determine one or more facial-recognition scores, wherein each facial-recognition score corresponds to a user of a first set of users for a tag suggestion”, 0153; does not specify two or more; see Koren below), wherein each context is determined based on a plurality of concepts of one of the at least one MMCE (concepts read on image characteristics), wherein each concept matches at least one signature generated for the at least one MMCE above a predetermined threshold (“Social-networking system 160 may compare image information, such as the portrayal of a person in an image, and compare that image information with a set of face signatures to try and predict whether the person portrayed in the image matches the face signature of any user of social-networking system 160. These face signatures may be, for example, facial-representations generated by the social-networking system for particular users of the online social network by analyzing other images where those users are tagged. Thus, the standard tag-suggestion algorithm may be of the form f(n, i), where n is the face signature of a particular user of the online social network, and i is the image information”, 0146; “The social-networking system may determine a threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second user with respect to the first user. If the second user is within the respective threshold distance of the first user”, 0006; “the threshold distance may be adjusted affinity or closeness of the second user with respect to the first user on social graph 200. Two second users who are first-degree connections to the first user (i.e., the users correspond to user nodes 202 that are connected by a single edge 206 to the user node 202 corresponding to the first user in social graph 200) may have different social affinities or closeness based on interactions between the users”, 0060; “the threshold distance for closer second users may be decreased from a default threshold distance. As an example and not by way of limitation, social-networking system 160 may determine that the second user having the greatest affinity with respect to the first user may also be the first user's closest friend”, 0061); and 
generating, based on the identified at least one social pattern, analytics for the plurality of entities depicted in the social linking graph (analytics pertaining to image data or position in social graph or physical distance between users, “These face signatures may be, for example, facial-representations generated by the social-networking system for particular users of the online social network by analyzing other images where those users are tagged. Thus, the standard tag-suggestion algorithm may be of the form f(n, i), where n is the face signature of a particular user of the online social network, and i is the image information”, 0146; “The social-threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second user with respect to the first user. If the second user is within the respective threshold distance of the first user”, 0006; “the threshold distance may be adjusted based on a social affinity or closeness of the second user with respect to the first user on social graph 200. Two second users who are first-degree connections to the first user (i.e., the users correspond to user nodes 202 that are connected by a single edge 206 to the user node 202 corresponding to the first user in social graph 200) may have different social affinities or closeness based on interactions between the users”, 0060; “the threshold distance for closer second users may be decreased from a default threshold distance. As an example and not by way of limitation, social-networking system 160 may determine that the second user having the greatest affinity with respect to the first user may also be the first user's closest friend”, 0061).  
Vaccari fails to particularly call for in which at least two of the plurality of entities are depicted, as specified in claim 1, 10, 11.
Koren teaches in which at least two of the plurality of entities are depicted (“An automatic mechanism for defining attributes or grouping individuals, and learning about kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level of certainty which would suggest a real relationship or ascription to a group of some sort, such as if the system 200 has analyzed three different pictures of two people kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another person on the cheek there would only have a partial certainty that would fall below the threshold for confirming a relationship”, 0025;
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two individuals kissing may be an indication of a romantic relationship, two individuals hugging may be an indication of a familial relationship, and two individuals enjoying a meal together may suggest a friendship”, 0045;
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between kissing or in any more intimate setting, as confirming their friendship and increasing the likelihood that they are in a romantic relationship”, 0046).
It would have been obvious to combine the references before the time of filing because they are in the same field of endeavor and creating signatures for one image, one person, or multiple people in one or more images can create a more detailed analysis to images, signatures and degrees of closeness.  Each person in an image can have their own signature or there can be one signature for an entire image depending on what is needed.

2, 12. (Original) The method of claim 1, wherein the plurality of entities (reads on people or objects) is identified in the at least one MMCE (reads on any image, picture, multimedia) based on the signatures (vectors representing media) generated for the at least one MMCE. 
(“Social-networking system 160 may compare image information, such as the portrayal of a person in an image, and compare that image information with a set of face signatures to try and predict whether the person portrayed in the image signature of any user of social-networking system 160. These face signatures may be, for example, facial-representations generated by the social-networking system for particular users of the online social network by analyzing other images where those users are tagged. Thus, the standard tag-suggestion algorithm may be of the form f(n, i), where n is the face signature of a particular user of the online social network, and i is the image information”, 0146;
Koren teaches plurality of entities (“An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 0046).
 
3, 13. (Original) The method of claim 1, wherein the at least one social pattern includes at least one of: 
connections among the plurality of entities (reads on social network or connectivity of entities, e.g., people; “a computing system may access a social graph of an online social network comprising a plurality of nodes and a plurality of edges connecting the nodes, where each of the edges between two of the nodes represent a single degree of separation between them, and the nodes comprise a first node corresponding to a first user of social network, and a plurality of second nodes corresponding to a plurality of second users associated with the online social network”, abstract), 
locations depicted in the at least one MMCE (reads on inherent vector/signature data; “The social-networking system may determine a threshold distance and minimum time requirement, wherein other users or locations within the threshold distance of the particular user for at least the minimum time is considered to have been in close proximity. In particular embodiments, the social-networking system may calculate a proximity coefficient for each instance that the particular user and the another user or other location, wherein the proximity coefficient is calculated as a function of the quantified distance between the particular user and the another user or location, and the time elapsed at the quantified distance”, 0008), 
dates associated with the at least one MMCE (time stamps are used; “if the user continues to send location updates every 15 minutes from the second location from 8:15 AM to 8:00 PM, social-networking system 160 may consolidate the multiple entries to one location updates from the second location with a time stamp”, 0082; 
“if a user clicks on a time period segment showing their activities for the past week, the interface may change to day. In particular embodiments, the user may interact with the markers on the map 830. The map may then display the time at which the user was detected at the particular marker”, 0086;
“As an example and not by way of limitation, social-networking system 160 may use location history comparison and proximity coefficient to rank content items with similar social affinity scores for a particular user, and present the content item with a high proximity coefficient higher on a newsfeed of the particular user. As another example, social-networking system 160 may use location history comparison and proximity coefficient to update the social affinity of the user with respect to the content item, and rank the content items based on their updated social affinity scores.”, 0139; 
“The social-networking system may determine a threshold distance and minimum time requirement, wherein other users or locations within the threshold distance of the particular user for at least the minimum time is considered to have been in close proximity. In particular embodiments, the social-networking system may calculate a proximity coefficient for each instance that the particular user and the another user or other location, wherein the proximity coefficient is calculated as a function of the quantified distance between the particular user time elapsed at the quantified distance”, 0008), 
a number of MMCEs (reads on pixels or groups of pixels) of the at least one MMCE in which each set of two of the plurality of entities appear (Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020), and 
a number of MMCEs of the at least one MMCE in which each set of two entities of the plurality of entities appear with a third entity (signatures are generated for profile pictures, images and media; specifying that there are more pixels or objects in an image is essentially nonfunctional descriptive matter and does not change the process of generating vectors/signatures for media and faces;
“the image depicts at least one person. At step 1620, social-networking system 160 may determine one or more facial-recognition scores, wherein each facial-recognition score corresponds to a user of a first set of users for a tag suggestion”, 0153; does not specify two or more; Koren: “A relationship structure component 260 may receive the relationship indications from the relationship attributes  
 
4, 14. (Original) The method of claim 1, wherein the analytics include at least one social relationship between two of the plurality of entities (Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level of certainty which would suggest a real relationship or ascription to a group of some sort, such as if the system 200 has analyzed three different pictures of two people kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another person on the cheek there would only have a partial certainty that would fall below the threshold for confirming a relationship”, 0025;
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two kissing may be an indication of a romantic relationship, two individuals hugging may be an indication of a familial relationship, and two individuals enjoying a meal together may suggest a friendship”, 0045;
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups. In an example, relationship indications may be arranged in a predefined hierarchical ontology. For example, a threshold number of images with two individuals together may support an analysis of a single image, which may depict the two individuals kissing or in any more intimate setting, as confirming their friendship and increasing the likelihood that they are in a romantic relationship”, 0046).

5, 15. (Original) The method of claim 4, further comprising: 
determining at least one additional characteristic of each social relationship, wherein the analytics further include the determined at least one additional characteristic of each social relationship, wherein each additional characteristic is determined based on at least one of: 
demographic parameters of the at least two entities (users have inherent names, ages and profile data; “As an example and date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information”, 0043), 
at least one identified object (reads on one or more pixels) in the at least one MMCE (“the image depicts at least one person. At step 1620, social-networking system 160 may determine one or more facial-recognition scores, wherein each facial-recognition score corresponds to a user of a first set of users for a tag suggestion”, 0153; does not specify two or more; Koren: “A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups”, 0046), and 
comparison between signatures representing the at least two entities (“In particular embodiments, the clusters may be ranked based at least in part on the affinity of the second users comprising each cluster with respect to the first user. As an example and not by way of limitation, a city cluster associated with a city ten miles away and comprising three second users who have a high social affinity with respect to the first user may be ranked ahead of a city cluster associated with a city only affinity with respect to the first user”, 0070; 0046).  
 
7, 17. (Original) The method of claim 1, wherein each social linking score is generated based further on at least one of: 
a number of MMCEs in which the at least two entities are shown, 
a time stamp associated with a first appearance of one of the at least two entities in the at least one MMCE (time stamps are used; times, days distances histories are used; “if the user continues to send location updates every 15 minutes from the second location from 8:15 AM to 8:00 PM, social-networking system 160 may consolidate the multiple entries to one location updates from the second location with a time stamp”, 0082; 
“if a user clicks on a time period segment showing their activities for the past week, the interface may change to display the user's activities for the past week broken down for each day. In particular embodiments, the user may interact with the markers on the map 830. The map may then display the time at which the user was detected at the particular marker”, 0086), 
a time stamp associated with a last appearance of one of the at least two entities in the at least one MMCE (“the map view may also include a time stamp 1035 for the location of the time of the last location update”, 0096), 
a physical interaction between the at least two entities depicted in at least one of the at least one MMCE (Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level of certainty which would suggest a real relationship or ascription to a group of some sort, such as if the system 200 has analyzed three different pictures of two people kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another person on the cheek there would only have a partial certainty that would fall below the threshold for confirming a relationship”, 0025;
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two individuals kissing may be an indication of a romantic 
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups. In an example, relationship indications may be arranged in a predefined hierarchical ontology. For example, a threshold number of images with two individuals together may support an analysis of a single image, which may depict the two individuals kissing or in any more intimate setting, as confirming their friendship and increasing the likelihood that they are in a romantic relationship”, 0046), 
a location coordinate associated with each of the at least one MMCE (“In particular embodiments, the clusters may be ranked based at least in part on the affinity of the second users comprising each cluster with respect to the first user. As an example and not by way of limitation, a city cluster associated with a city ten miles away and comprising three second users who have a high social affinity with respect to the first user may be ranked ahead of a city cluster associated with a city only five miles away but comprising second users who have a much lower affinity with respect to the first user”, 0070), other entities depicted in the at least one MMCE, and 
tags of the at least one MMCE (inherent of signatures that are vectors representing media).  

20 (New) The method according to claim 1 comprising assigning a first social linking score to two of the plurality of entities when only the two of the plurality of entities appear together in the at least one MMCE; and 
assigning a second social linking score (dynamic scores based on time, distance and many other factors) to the two of the plurality of entities when the two of the plurality of entities and additional entities (obvious to use same process on 2 or more entities in an image; does not change the process) appear together in the at least one MMCE wherein the first social linking score is higher than the second social linking score (higher scores based on facial recognition, distance time, location in social graph; “The social-networking system may determine a threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second user with respect to the first user. If the second user is within the respective threshold distance of the first user”, 0006; “the threshold distance may be adjusted based on a social affinity or closeness of the second user with respect to the first user on social graph 200. Two second users who are first-degree connections to the first threshold distance for closer second users may be decreased from a default threshold distance. As an example and not by way of limitation, social-networking system 160 may determine that the second user having the greatest affinity with respect to the first user may also be the first user's closest friend”, 0061);
Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level of certainty which would suggest a real relationship or ascription to a group of some sort, such as if the system 200 has analyzed three different pictures of two people kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another 
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two individuals kissing may be an indication of a romantic relationship, two individuals hugging may be an indication of a familial relationship, and two individuals enjoying a meal together may suggest a friendship”, 0045;
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups. In an example, relationship indications may be arranged in a predefined hierarchical ontology. For example, a threshold number of images with two individuals together may support an analysis of a single image, which may depict the two individuals kissing or in any more intimate setting, as confirming their friendship and increasing the likelihood that they are in a romantic relationship”, 0046).

21. (New) The method according to claim 1 comprising assigning social linking score to two of the plurality of entities, the social linking score is based on 
(a) a number of the at least one MMCE (reads on 1 or more pixels or objects), and 
(b) a physical interaction between the two of the plurality of entities that is captured in the at least one MMCE (Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level of certainty which would suggest a real relationship or ascription to a group of some sort, such as if the system 200 has analyzed three different pictures of two people kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another person on the cheek there would only have a partial certainty that would fall below the threshold for confirming a relationship”, 0025;
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two individuals kissing may be an indication of a romantic 
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups. In an example, relationship indications may be arranged in a predefined hierarchical ontology. For example, a threshold number of images with two individuals together may support an analysis of a single image, which may depict the two individuals kissing or in any more intimate setting, as confirming their friendship and increasing the likelihood that they are in a romantic relationship”, 0046).

22. (New) The method of claim 1, wherein the at least one social pattern includes locations depicted in the at least one MMCE (“The social-networking system may determine a threshold distance for each second user with respect to the first user, based at least in part on the social affinity or social closeness of the second user with respect to the first user. If the second user is within the respective threshold distance of the first user”, 0006; “the threshold distance may be adjusted based on a social affinity or closeness of the second user with respect to the first user on social graph 200. Two second users threshold distance for closer second users may be decreased from a default threshold distance. As an example and not by way of limitation, social-networking system 160 may determine that the second user having the greatest affinity with respect to the first user may also be the first user's closest friend”, 0061).  

23. (New) The method according to claim 1 comprising assigning social linking score to two of the plurality of entities, the social linking score is based on whether the at least one MMCE captures a kissing of the two of the plurality of entities (Koren: “An automatic mechanism for defining attributes or grouping individuals, and learning about connection with others, may be provided which may be used across multiple applications. In an example, a picture of two individuals kissing may imply a romantic or familial relationship between the individuals”, 0020; 
“the analysis of a certain amount or threshold number of images supporting a hypothesis of a relation may provide a level kissing the system 200 may estimate with a strong degree of certainty that the two people are in a relationship. However, if the system 200 only has analyzed one picture of one person kissing another person on the cheek there would only have a partial certainty that would fall below the threshold for confirming a relationship”, 0025;
“Relationship indications may include the proximity of individuals with respect to each other in an image (e.g., two individuals kissing may be an indication of a romantic relationship, two individuals hugging may be an indication of a familial relationship, and two individuals enjoying a meal together may suggest a friendship”, 0045;
“A relationship structure component 260 may receive the relationship indications from the relationship attributes component 258 and construct relationship structures between individuals or groups. In an example, relationship indications may be arranged in a predefined hierarchical ontology. For example, a threshold number of images with two individuals together may support an analysis of a single image, which may depict the two individuals kissing or in any more intimate   

Claims 6 and 19 are not rejected under USC 102/103

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barak (US 2013/0262588) teaches performing facial recognition on 3 or more entities (figs. 4 or 6).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123